DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 14-19, drawn to a method and system for labeling groupings of products based on similarity using vectors, classified in G06Q 30/0629.
II. Claims 7-9 and 20-22, drawn to a method and system for assigning a slot index to all products in a catalog, classified in G06Q 30/0627.
III. Claims 10-13 and 23-26, drawn to a method and system for sorting unlabeled products into groups in a catalog, classified in G06Q 30/0629.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, Invention I does not require: performing, at a server, an inference on products that have not been labeled; assign a slot index to all products in the catalog; separating, at the server, the products into groups based on their slot index; determining, at the server, a confidence score of each slot index by finding the average confidence of each prediction within a given slot index and multiplying it by the log of the total number of products found in that slot; sorting, at the server, each slot index or products in the catalog that have not yet been labeled in ascending order by the respective confidence score to determine the order to be observed; or assigning, at the server, a slot index label to the products in batch.  

Furthermore, the inventions as claimed do not encompass overlapping subject matter, and there is nothing of record to show them to be obvious variants. Therefore, the inventions as claimed have a materially different design, mode of operation, function, or effect, and the inventions are independent or distinct, each from the other.

Inventions I and III are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
In the instant case, Invention I does not require: performing, at a server, an inference on products; sorting, at the server, each slot index or products in the catalog that have not yet been labeled in ascending order by the respective confidence score to determine the order to be observed; selecting, at the server, an anchor product from a group of products in the catalog having the least confident 
In contrast, Invention III does not require: receiving, at a server, a selection; determining, at the server, at least one of key words from text data and key images from image data for each product of the catalog; forming, at the server, vectors from at least one of the keywords and key images, and concatenating the separate vectors together to form final vectors for the products; or performing, at the server, a similarity search using the final vectors to determine a group of similar products from the vectorized products of the catalog.
Furthermore, the inventions as claimed do not encompass overlapping subject matter, and there is nothing of record to show them to be obvious variants. Therefore, the inventions as claimed have a materially different design, mode of operation, function, or effect, and the inventions are independent or distinct, each from the other.

Inventions II and III are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
In the instant case, Invention II does not require: sorting, at the server, products in the catalog that have not yet been labeled in ascending order; selecting, at the server, an anchor product from a group of products in the catalog having the least confident scores; vectorizing, at the server, at least one of the text data and image data of products in the catalog that are not yet labeled; performing, at the 
In contrast, Invention III does not require: performing, at a server, an inference on products that have not been labeled; assign a slot index to all products in the catalog; separating, at the server, the products into groups based on their slot index; determining, at the server, a confidence score of each slot index by finding the average confidence of each prediction within a given slot index and multiplying it by the log of the total number of products found in that slot; sorting, at the server, each slot index to determine the order to be observed; or assigning, at the server, a slot index label to the products in batch.
Furthermore, the inventions as claimed do not encompass overlapping subject matter, and there is nothing of record to show them to be obvious variants. Therefore, the inventions as claimed have a materially different design, mode of operation, function, or effect, and the inventions are independent or distinct, each from the other.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) in a manner that is not likely to result in finding art pertinent to the other invention(s).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.B./               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/               Primary Examiner, Art Unit 3625